Citation Nr: 1611079	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg and knee disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg and knee disability, to include as secondary to service-connected residuals of right ankle derangement and sprain. 

5.  Entitlement to an evaluation in excess of 20 percent for residuals of right ankle derangement and sprain.



REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence was not received to reopen claims for service connection for a neck disability, a back disability, and a right leg and knee disability.  The rating decision also reopened a claim for service connection for a left leg and knee disability, and denied the claim on the merits, and continued a 20 percent evaluation for residuals of right ankle derangement and sprain.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  However, the Board notes that a claim for TDIU has been separately adjudicated in a May 2015 rating decision, and the Veteran filed a notice of disagreement (NOD) in September 2015.  This issue has not yet been certified to the Board.  The Board's review of the evidentiary record reveals that the AOJ is still taking action on this issue; as such, the Board will not accept jurisdiction at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) and also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims on appeal, the Board notes that on his July 2014 substantive appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing.  In September 2014, the RO sent the Veteran a letter notifying him that his case was being certified to the Board and that he had 90 days to request to appear before the Board and give testimony concerning his appeal.  The Veteran indicated in March 2015, that he wanted to appear before the "VA's traveling board" at the RO (a Travel Board hearing).  

While the Veteran did not submit his request until about six months after the September 2014 letter from the RO; the Board notes that pursuant to VA regulations, the Veteran is entitled to a hearing before deciding the appeal of his claims, if one is requested.  38 C.F.R. §§ 20.700(a) and (e), 20.704.  Since the Veteran has not withdrawn the request and has yet to be afforded the opportunity to appear before a member of the Board, remand is necessary to schedule the requested hearing.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a member of the Board (Travel Board hearing) at his local RO, in accordance with applicable procedures.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the record.

2.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




